 


109 HR 2738 IH: Railroad Retirement Fairness Act
U.S. House of Representatives
2005-05-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 2738 
IN THE HOUSE OF REPRESENTATIVES 
 
May 26, 2005 
Mr. Stupak introduced the following bill; which was referred to the Committee on Transportation and Infrastructure 
 
A BILL 
To amend the Railroad Retirement Act of 1974 to provide that a current connection is not lost by an individual who is misled or not properly informed by the Railroad Retirement Board of the requirement for, and the circumstances resulting in the loss of, a current connection. 
 
 
1.Short titleThis Act may be cited as the Railroad Retirement Fairness Act. 
2.Equitable extension of current connection 
(a)Equitable estoppelSection 1(o) of the Railroad Retirement Act of 1974 (45 U.S.C. 231(o)) is amended by inserting An individual who, at the time the individual makes an inquiry to the Board, has a current connection shall not be deemed to have lost that current connection thereafter if the Board misleads or fails to properly inform that individual about that requirement and if that conduct by the Board, according to the principles of equity, should stop the Board from deeming the individual to have lost that current connection. after the first sentence. 
(b)Effective dateThe amendment made by this Act applies with respect to annuities applied for on or after February 3, 1989.  
 
